Citation Nr: 0327363	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  01-08 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1976 to December 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO decision which denied 
service connection for bilateral knee, right hip, and back 
disorders.  These issues are addressed in the present Board 
decision.

An issue of entitlement to a rating higher than 10 percent 
for a left hip disability is the subject of the remand at the 
end of the Board decision.


FINDINGS OF FACT

Any current disorders of the knees, right hip, and back began 
years after service, and were not caused by any incident of 
service.


CONCLUSIONS OF LAW

A bilateral knee disability, right hip disability, and back 
disability were not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service in the Navy from December 1976 
to December 1980.

The veteran's examination for entrance onto active duty in 
December 1976 disclosed a history of a left hip fracture 
sustained in a motorcycle accident in May 1975.  He underwent 
surgery, including the placement of pins, which were removed 
in May 1976.  On the entrance examination, there was no 
tenderness.  All motions were normal except for a 10 degree 
loss of flexion in the left knee.  There was no leg length 
discrepancy.  There was mild atrophy with the left calf 1/2 
inch smaller than the right.  The veteran was accepted onto 
active duty with an L2 profile.  

During service, he sought treatment on September 30, 1977, 
complaining that he had hit his knee the previous night, and 
now he had left hip pain.  On October 14, 1977, he said that 
he had pain in the left thigh region.  He said he had fallen 
down a ladder two weeks earlier.  His previous left hip 
surgery was noted and he indicated that he had pain in the 
groin continuing since the surgery.  In January 1978, he 
complained of knee problems.  He said any time he went up a 
ladder or did heavy lifting, his leg started to hurt.  It was 
noted that he had been injured in a motorcycle accident two 
years earlier.  He was sent to sick call where he complained 
of left hip difficulty.  Examination of the legs showed 
normal range of motion bilaterally.  He had pain in the left 
hypochondriac quadrant.  

On an orthopedic consultation in February 1979, the veteran 
complained of a limp with pain in the region of the right 
greater trochanter, presently asymptomatic.  On examination 
there was normal range of motion in both hips.  There was 
tenderness in the region of the right trochanter, and the 
impression was mild right trochanteric bursitis.  Later in 
February 1979, it was noted that he hit his right lower leg 
on a ladder, and he had pain and swelling under the right 
patella.  X-rays were negative for fracture.  The assessment 
was contusion over the knee.  In March 1979, left hip pain 
was noted.  In October 1979, he complained of pain in the 
left hip and knee.  His left hip history was noted, and the 
assessment was degenerative joint disease, left.  The 
separation examination in November 1980 did not disclose any 
abnormalities of the lower extremities or spine.  

An examination in December 1982 in connection with the 
veteran's service in the reserve was similarly devoid of any 
positive findings, although the veteran complained of 
lameness.  Examination was normal.  

An examination in August 1987 in connection with civilian 
employment with the Department of Defense (DOD) did not 
disclose any complaints or abnormalities of the spine or 
lower extremities.  

In a statement received in October 1999, the veteran said 
that he had fallen off a ladder in service while at sea.  He 
said he had been treated in sick bay and released.  He said 
that from 1978 to 1991 he continuously had problems with both 
his hips and knees which was associated with the fall he had 
in service.  He said that in 1991 the pain became so severe 
that he finally sought treatment with a chiropractor, who he 
still saw.  He said he had not been given a physical after 
the accident or at separation.  He said he had current pain.  

In November 1999, he filed his formal application for service 
connection for bilateral thigh/hip and knee disabilities 
which had begun in 1978.  

According to a November 1999 letter from C. Reinke, D.C., he 
had treated the veteran since July 1992 for various problems.  
His initial symptoms and examination had resulted in 
diagnoses of back and left hip disabilities, and the veteran 
had later become aware of other problems including bilateral 
knee pain.  

Attached were Dr. Reinke's records dated from July 1992 to 
November 1999.  Initially, the veteran was seen complaining 
of sharp pain in the left upper thigh since the first of the 
year.  As history, he said he had not had back pain, but that 
he had had hip and leg pain.  He reported left leg surgery 
when he was 16 years old, and an automobile accident five 
years earlier, when he had been hit from behind.  The initial 
diagnoses were thoracic and lumbar scoliosis, Schmorl's nodes 
in the thoracic spine, left slipped upper femora capital 
epiphysis, and pain in the pelvic region and thigh.  

From July 1992 to December 1993, he was treated on a regular 
basis primarily for back and left hip pain.  In April 1993, 
he was noted to be running regularly with no hip problems.  
In May 1993, he was noted to be walking every day without 
problems.  His right hip and thoracic spine were mildly 
restricted.  In September 1993, he complained of some left 
hip joint pain, and some limp with walking.  In October 1993 
he had right hip stiffness when forward bending.  In December 
1993, he did not have any complaints. 

He was next seen in May 1995.  In June 1995, he was in an 
automobile accident, and he was subsequently treated for 
various problems associated with that.  In addition, in 
August 1995, it was noted that he still had the same problem 
with his hip.  He continued to be treated for complaints 
including back pain.  In December 1996, his complaints 
included left leg numbness with muscle weakness, muscle pain 
in the left thigh, and his leg giving out while driving 
sometimes.  Intermittent numbness in the legs was noted in 
November 1997.  He was next treated in June 1998, complaining 
that low back pain had returned.  Left leg stiffness was 
noted in November 1998.  In November 1999, he complained of 
knee pain, and that his hip and low back pain persisted.  

In December 1999, R. Estey wrote that he had witnessed an 
injury in 1978/1979, where the veteran had started down a 
ladder at the same time that two other sailors came up the 
ladder, causing the veteran and one other sailor to fall off 
to the side.  The veteran reportedly started to limp badly 
and went to sick bay.  He noted that he had known the veteran 
before the accident, since 1978, and he had never had a limp 
until after the accident.  

Further records from Dr. Reinke show the veteran's treatment 
from November 1999 to March 2001.  He complained of knee pain 
which caused insomnia.  In March 2000, he reported right hip 
and knee pain which was intermittent.  He continued to 
complain of inability to sleep due to knee pain.  

In October 2002, service connection and a 10 percent rating 
for degenerative joint disease of the left hip was granted. 

II.  Analysis

The file shows that by a letter from the RO dated in March 
2001, other RO correspondence, the rating decision, the 
statement of the case, and supplemental statements of the 
case, the veteran has been informed of the evidence necessary 
to substantiate his claims, and of his and VA's respective 
obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained.  In 
the absence of any competent evidence of a connection between 
claimed conditions and service an examination is not 
warranted.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service medical records indicate that the veteran sustained a 
fall from a ladder in service, as does a lay statement 
submitted by the veteran.  However, the treatment records 
only show complaints of left thigh pain.  Although he said in 
September 1977 that he had hit his knee, his complaint at 
that time concerned his left hip.  Further, in October 1977, 
when the fall from a ladder was specifically reported, only 
left thigh pain was noted.  The lay statement referred to a 
limp, without any other symptoms noted.  Thus, the evidence 
does not show that this incident, the only fall from a ladder 
corroborated in the service medical records, resulted in 
disability other than the left hip disability for which 
service connection is already in effect.  

Service medical records also show that in January 1978 the 
veteran complained of knee problems, stating that any time he 
went up a ladder or did heavy lifting, his leg started to 
hurt.  However, when evaluated, he complained of left hip 
difficulty, and examination of the legs showed normal range 
of motion bilaterally.  No knee disorder was noted.  In 
February 1979, after hitting his right lower leg on a ladder, 
he had pain and swelling under the right patella.  However, 
X-rays were negative for fracture, and the assessment was 
contusion over the knee.  No further pertinent complaints 
were noted until October 1979, when he complained of pain in 
the left hip and knee.  Again, however, findings were limited 
to his left hip.  

Thus, service records show two occasions on which knee pain 
was noted on the initial complaint, but not on the actual 
evaluation, as well as a contusion of the left knee resulting 
from an injury in February 1979.  However, the separation 
examination in November 1980 did not disclose any knee 
complaints or abnormalities.  The veteran was released from 
active duty in December 1980.

Post-service examinations in December 1982 and August 1987 
are devoid of knee complaints or abnormalities.  Moreover, no 
knee complaints were noted during the first several years of 
chiropractic treatment, from 1992 to 1999.  During this time, 
the veteran engaged in activities such as running, without 
complaints pertaining to the knees.  

With respect to the right hip, service medical records show a 
single occasion on which right hip complaints were mentioned.  
In February 1979, the veteran complained of a limp with pain 
in the region of the right greater trochanter, and there was 
tenderness on examination; the impression was mild right 
trochanteric bursitis.  However, there were no subsequent 
complaints of right hip pain in service, or after service 
until 1993, when mild restriction and stiffness were noted.  
Bursitis has not been diagnosed since the single inservice 
episode.

Further, the evidence does not show a current diagnosis of a 
knee or right hip disability.  In this regard, a complaint of 
pain alone, without a diagnosed underlying medical condition, 
does not represent a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet.App. 282 
(1999).

As to the back, there is no evidence of a chronic back 
disorder during the veteran's 1976-1980 active duty.  The 
first post-service medical evidence of a back condition is 
not until 1992, when the veteran was first seen by a 
chiropractor, who diagnosed scoliosis and Schmorl's nodes.  
Service medical records do not show a back injury or back 
complaints in service, and the veteran has not stated he 
injured his back in service.  The medical evidence does not 
link a current back condition to service.

The weight of the credible evidence demonstrates that any 
current disorders of the knees, right hip, and back began 
years after service, and were not caused by any incident of 
service.  The claimed conditions were not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claims for service connection, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a right hip disability is denied.

Service connection for a back disability is denied.


REMAND

An October 2002 RO decision granted service connection for a 
left hip disability (degenerative joint disease) and assigned 
a 10 percent rating for the condition.  In November 2002, the 
veteran submitted a notice of disagreement with the 10 
percent rating assigned for the left hip disability.  
Although he was informed, in a letter from the RO dated in 
November 2002, that his notice of disagreement was accepted 
as a substantive appeal, the October 2002 rating decision 
constituted a complete grant of the benefit sought, which was 
service connection.  The question of the initial percentage 
rating to be assigned for the service-connected left hip 
disability constitutes a new issue, and requires a new appeal 
(with a separate notice of disagreement, statement of the 
case, and substantive appeal).  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  The RO must send the veteran a 
statement of the case on the issue of a higher rating for his 
left hip disability, and he must be given the opportunity to 
appeal that issue by thereafter filing a timely substantive 
appeal.  A remand to the RO for this purpose is required.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this issue is remanded for the following:

After assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should provide the veteran and his 
representative with a statement of the 
case on the issue of entitlement to a 
rating higher than 10 percent for a left 
hip disability.  The veteran should be 
given an opportunity to thereafter perfect 
an appeal of that issue by filing a timely 
substantive appeal.  If, and only if, the 
veteran perfects an appeal of this issue, 
the RO should send the case to the Board 
for appellate review.


	                     
______________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



